DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniuchi et al. (2018/0170049) (hereinafter Taniuchi et al.).
Regarding Claim 1, Taniuchi et al. teaches a liquid ejecting head (20 with a liquid ejecting portion 70, Figs. 1-2) [Paragraphs 0028 and 0032] comprising: a first flow path (712, 714, Fig. 2) extending in a first axial direction between a supply port (754, Fig. 2) and a discharge port (716, Fig. 2) [Paragraph 0033]; and a nozzle (N, Fig. 2) that is provided to branch from the first flow path (712, 714) and that discharges a liquid along a second axial direction orthogonal to the first axial direction [Paragraphs 0033-0035], wherein the nozzle (N) includes a first nozzle portion (Na, Fig. 2) in which a first 

Regarding Claim 2, Taniuchi et al. teaches the liquid ejecting head (20 with a liquid ejecting portion 70), wherein a ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is greater than or equal to 2 [Paragraph 0037, see also Fig. 3B].
Taniuchi et al. fails to explicitly teach wherein a ratio of r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is greater than or equal to 2.  
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to provide the ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is greater than or equal to 2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F. 2d 272, 205 USPQ 216 (CCPA 1980).  The motivation to coming the teachings of Taniuchi et al. with the holdings of In re Boesch is for the purposes of reducing discharge characteristics of a nozzle and suppressing a shift of a landing position of a liquid droplet [Taniuchi et al., Paragraph 0004].

Regarding Claim 3, Taniuchi et al. teaches the liquid ejecting head (20 with a liquid ejecting portion 70), wherein the ratio r2/r1 of the diameter r2 of the second 
Taniuchi et al. fails to explicitly teach wherein a ratio of r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is greater than or equal to 2.5.  
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to provide the ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is greater than or equal to 2.5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F. 2d 272, 205 USPQ 216 (CCPA 1980).  The motivation to coming the teachings of Taniuchi et al. with the holdings of In re Boesch is for the purposes of reducing discharge characteristics of a nozzle and suppressing a shift of a landing position of a liquid droplet [Taniuchi et al., Paragraph 0004].

Regarding Claim 4, Tsukahara, Katsutomo et al. teaches the liquid ejecting head according to claim 1, wherein a ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 5 [Paragraph 0037, see also Fig. 3B].
Taniuchi et al. fails to explicitly teach wherein a ratio of r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 5.  
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to provide the ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in In re Boesch, 617 F. 2d 272, 205 USPQ 216 (CCPA 1980).  The motivation to coming the teachings of Taniuchi et al. with the holdings of In re Boesch is for the purposes of reducing discharge characteristics of a nozzle and suppressing a shift of a landing position of a liquid droplet [Taniuchi et al., Paragraph 0004].

Regarding Claim 5, Tsukahara, Katsutomo et al. teaches the liquid ejecting head according to claim 4, wherein the ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 3.5 [Paragraph 0037, see also Fig. 3B].
Taniuchi et al. fails to explicitly teach wherein a ratio of r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 3.5.  
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to provide the ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 3.5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F. 2d 272, 205 USPQ 216 (CCPA 1980).  The motivation to coming the teachings of Taniuchi et al. with the holdings of In re Boesch is for the purposes of reducing discharge characteristics of a nozzle and suppressing a shift of a landing position of a liquid droplet [Taniuchi et al., Paragraph 0004].

Regarding Claim 9, Taniuchi et al. teaches the liquid ejecting head (20 with a liquid portion 70), wherein the second opening is an ellipse having a major axis in the first axial direction [see Fig. 3A].

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukahara, Katsutomo et al. (JP 2018103602 A – Machine Translation) (hereinafter Tsukahara, Katsutomo et al.).
Regarding Claim 1, Tsukahara, Katsutomo et al. teaches a liquid ejecting head (26, Figs. 2, 6) comprising: a first flow path (see Fig. 6) extending in a first axial direction between a supply port (34, Fig. 6) and a discharge port (see Fig. 6) [Pages 14-16]; and a nozzle (N, Fig. 6) that is provided to branch from the first flow path (see Fig. 6) and that discharges a liquid along a second axial direction orthogonal to the first axial direction [Pages 14-16], wherein the nozzle (N) includes a first nozzle portion (n1, Fig. 6) in which a first opening for discharging the liquid is formed and a second nozzle portion (n2, Fig. 6) in which a second opening that is a coupling port with the first flow path (see Fig. 6) is formed, and a diameter r2 of the second opening in the first axial direction is larger than a diameter r1 of the first opening in the first axial direction [Page16, see Fig. 6].

Regarding Claim 2, Tsukahara, Katsutomo et al. teaches the liquid ejecting head (26), wherein a ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is greater than or equal to 2 [Page 16, see Fig. 6].
Tsukahara, Katsutomo et al. fails to explicitly teach wherein a ratio of r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is greater 
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to provide the ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is greater than or equal to 2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F. 2d 272, 205 USPQ 216 (CCPA 1980).  The motivation to coming the teachings of Tsukahara, Katsutomo et al. with the holdings of In re Boesch is for the purposes of providing the desired passage resistance [Tsukahara, Katsutomo et al., Page 7 – Mode 2].

Regarding Claim 3, Tsukahara, Katsutomo et al. teaches the liquid ejecting head (26), wherein the ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is greater than or equal to 2.5 [Page 16, see Fig. 6].
Tsukahara, Katsutomo et al. fails to explicitly teach wherein a ratio of r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is greater than or equal to 2.5.  
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to provide the ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is greater than or equal to 2.5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F. 2d 272, 205 USPQ 216 (CCPA 1980).  The motivation to coming the teachings of Tsukahara, Katsutomo et al. with the holdings of In re Boesch is for the purposes of providing the desired passage resistance [Tsukahara, Katsutomo et al., Page 7 – Mode 2].

Regarding Claim 4, Tsukahara, Katsutomo et al. teaches the liquid ejecting head (26), wherein a ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 5 [Page 16, see Fig. 6].
Tsukahara, Katsutomo et al. fails to explicitly teach wherein a ratio of r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 5.  
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to provide the ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F. 2d 272, 205 USPQ 216 (CCPA 1980).  The motivation to coming the teachings of Tsukahara, Katsutomo et al. with the holdings of In re Boesch is for the purposes of providing the desired passage resistance [Tsukahara, Katsutomo et al., Page 7 – Mode 2].

Regarding Claim 5, Tsukahara, Katsutomo et al. teaches the liquid ejecting head (26), wherein the ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 3.5 [Page 16, see Fig. 6]. 
Tsukahara, Katsutomo et al. fails to explicitly teach wherein a ratio of r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 3.5.  
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to provide the ratio r2/r1 of the diameter r2 of the second opening to the diameter r1 of the first opening is less than or equal to 3.5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F. 2d 272, 205 USPQ 216 (CCPA 1980).  The motivation to coming the teachings of Tsukahara, Katsutomo et al. with the holdings of In re Boesch is for the purposes of providing the desired passage resistance [Tsukahara, Katsutomo et al., Page 7 – Mode 2].

Regarding Claim 6, Tsukahara, Katsutomo et al. teaches the liquid ejecting head (26), wherein a ratio r2/d2 of the diameter r2 of the second opening to a depth d2 of the second nozzle portion in the second axial direction, is greater than or equal to 1.5 [Page 16, see Fig. 6]. 
Tsukahara, Katsutomo et al. fails to explicitly teach wherein a ratio of r2/d2 of the second opening to a depth d2 of the second nozzle portion in the second axial direction is greater than or equal to 1.5.  
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to provide wherein a ratio of r2/d2 of the second opening to a depth d2 of the second nozzle portion in the second axial direction is greater than or equal to 1.5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F. 2d 272, 205 USPQ 216 (CCPA 1980).  The motivation to coming the teachings of Tsukahara, Katsutomo et al. with the holdings of In re Boesch is for the purposes of providing the desired passage resistance [Tsukahara, Katsutomo et al., Page 7 – Mode 2].

Regarding Claim 7, Tsukahara, Katsutomo et al. teaches the liquid ejecting head (26), wherein the ratio r2/d2 of the diameter r2 of the second opening to the depth d2 of the second nozzle portion in the second axial direction, is greater than or equal to 3 [Page 16, see Fig. 6].
Tsukahara, Katsutomo et al. fails to explicitly teach wherein a ratio of r2/d2 of the second opening to a depth d2 of the second nozzle portion in the second axial direction is greater than or equal to 3.  
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to provide wherein a ratio of r2/d2 of the second opening to a depth d2 of the second nozzle portion in the second axial direction is greater than or equal to 3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F. 2d 272, 205 USPQ 216 (CCPA 1980).  The motivation to coming the teachings of Tsukahara, Katsutomo et al. with the holdings of In re Boesch is for the purposes of providing the desired passage resistance [Tsukahara, Katsutomo et al., Page 7 – Mode 2].

Regarding Claim 10, Tsukahara, Katsutomo et al. teaches a liquid ejecting system comprising: the liquid ejecting head (26) according to claim 1 [Pages 14-16], and a mechanism  (14, Fig. 1) for supplying the liquid to the supply port (34), collecting the liquid from the discharge port (see Fig. 6), and circulating the liquid [Pages 14, 16-17].
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 8 is the inclusion of the limitation of a liquid ejecting head that includes a ratio M2/M1 of an inertance M2 of a second nozzle portion to an inertance M1 of a first nozzle portion is between 0.28 and 0.9.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853